Case 2:19-cr-00389-DSF Document 47 Filed 09/23/20 Page 1 of 8 Page ID #:229
                Case 2:19-cr-00389-DSF Document 47 Filed 09/23/20 Page 2 of 8 Page ID #:230

 USA vs.       James Islas                                                Docket No.:   CR 19-00389 DSF

         6.           During the course of supervision, the Probation Officer, with the agreement of the defendant and defense
                      counsel, may place the defendant in a residential drug treatment program approved by the U.S. Probation
                      and Pretrial Services Office for treatment of narcotic addiction or drug dependency, which may include
                      counseling and testing, to determine if the defendant has reverted to the use of drugs. The defendant shall
                      reside in the treatment program until discharged by the Program Director and Probation Officer.

         7.           As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
                      treatment to the aftercare contractors during the period of community supervision. The defendant shall
                      provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability
                      to pay, no payment shall be required.

         8.           When not employed or excused by the Probation Officer for schooling, training, or other acceptable
                      reasons, the defendant shall perform 20 hours of community service per week as directed by the Probation
                      & Pretrial Services Office.

         9.           The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
                      judgments and any other financial gains to the Court-ordered financial obligation.

                      Computer

         10.          The defendant shall possess and use only those computers and computer-related devices, screen user
                      names, passwords, email accounts, and internet service providers (ISPs), social media accounts,
                      messaging applications and cloud storage accounts, that have been disclosed to the Probation Officer upon
                      commencement of supervision. Any changes or additions are to be disclosed to the Probation Officer
                      prior to the first use. Computers and computer-related devices include personal computers, internet
                      appliances, electronic games, cellular telephones, digital storage media, and their peripheral equipment,
                      that can access, or can be modified to access, the internet, electronic bulletin boards, and other computers.

         11.          All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be
                      subject to search, seizure and computer monitoring. This shall not apply to items used at the employment
                      site that are maintained and monitored by the employer.

         12.          The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The
                      defendant shall pay the cost of the Computer Monitoring Program in an amount not to exceed $32 per
                      month per device connected to the internet.

                      Sex Offender Registration

         13.          Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep the
                      registration current, in each jurisdiction where the defendant resides, is employed and is a student, pursuant
                      to the registration procedures that have been established in each jurisdiction. When registering for the first
                      time, the defendant shall also register in the jurisdiction in which the conviction occurred if different from
                      the defendant's jurisdiction of residence. The defendant shall provide proof of registration to the Probation
                      Officer within 48 hours of registration.

                      Sex Offender Treatment

         14.          The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender
                      treatment program, or any combination thereof as approved and directed by the Probation Officer. The

CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                        Page 2 of 8
                Case 2:19-cr-00389-DSF Document 47 Filed 09/23/20 Page 3 of 8 Page ID #:231

 USA vs.       James Islas                                               Docket No.:   CR 19-00389 DSF

                      defendant shall abide by all rules, requirements, and conditions of such program, including submission to
                      risk assessment evaluations and physiological testing, such as polygraph and Abel testing. The defendant
                      retains the right to invoke the Fifth Amendment. The Court authorizes the Probation Officer to disclose
                      the Presentence Report, and any previous mental health evaluations or reports, to the treatment provider.
                      The treatment provider may provide information (excluding the Presentence report), to State or local social
                      service agencies (such as the State of California, Department of Social Service), for the purpose of the
                      client's rehabilitation.

         15.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of psychological
                      counseling or psychiatric treatment, or a sex offender treatment program, or any combination thereof to
                      the aftercare contractor during the period of community supervision. The defendant shall provide payment
                      and proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no
                      payment shall be required.

                      Access to Materials

         16.          The defendant shall not knowingly view or possess any materials, including pictures, photographs, books,
                      writings, drawings, videos, or video games, depicting or describing child pornography, as defined in 18
                      U.S.C. §2256(8), or sexually explicit conduct depicting minors, as defined at 18 U.S.C. §2256(2). This
                      condition does not prohibit the defendant from possessing materials solely because they are necessary to,
                      and used for, a collateral attack, nor does it prohibit the defendant from possessing materials prepared and
                      used for the purposes of the defendant's Court-mandated sex offender treatment, when the defendant's
                      treatment provider or the Probation Officer has approved of the defendant's possession of the material in
                      advance.

         17.          The defendant shall not own, use or have access to the services of any commercial mail-receiving agency,
                      nor shall the defendant open or maintain a post office box, without the prior written approval of the
                      Probation Officer.

         18.          The defendant shall not knowingly view or possess any materials, including pictures, photographs, books,
                      writings, drawings, videos, or video games, depicting or describing child erotica, which is defined as a
                      person under the age of 18 in partial or complete state of nudity, in sexually provocative poses, viewed
                      for the purpose of sexual arousal.

                      Contact with Others

         19.          The defendant shall not contact the victim by any means, including in person, by mail or electronic means,
                      or via third parties. Further, the defendant shall remain at least 100 yards from the victim at all times. If
                      any knowing contact occurs, the defendant shall immediately leave the area of contact and report the
                      contact to the Probation Officer.

         20.          The defendant shall not enter, or loiter, within 100 feet of school yards, parks, public swimming pools,
                      playgrounds, youth centers, video arcade facilities, amusement and theme parks, or other places primarily
                      used by persons under the age of 18, without the prior written authorization of the probation officer.

         21.          The defendant shall not associate or have verbal, written, telephonic, or electronic communication with
                      any person under the age of 18, except: (a) in the presence of the parent or legal guardian of said minor;
                      and (b) on the condition that the defendant notify said parent or legal guardian of the defendant's
                      conviction in the instant offense. This provision does not encompass persons under the age of 18, such as

CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 3 of 8
                Case 2:19-cr-00389-DSF Document 47 Filed 09/23/20 Page 4 of 8 Page ID #:232

 USA vs.       James Islas                                               Docket No.:   CR 19-00389 DSF

                      waiters, cashiers, ticket vendors, etc., with whom the defendant must interact in order to obtain ordinary
                      and usual commercial services.

                      Employment

         22.          The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a business
                      or organization that causes the defendant to regularly contact persons under the age of 18.

         23.          The defendant's employment shall be approved by the Probation Officer, and any change in employment
                      must be pre-approved by the Probation Officer. The defendant shall submit the name and address of the
                      proposed employer to the Probation Officer at least ten (10) days prior to any scheduled change.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or before
12 noon, on February 24, 2021. In the absence of such designation, the defendant shall report on or before the same date
and time, to the United States Marshal located at the Roybal Federal Building, 255 East Temple Street, Los Angeles,
California 90012.

The Court authorizes the Probation Officer to disclose the Presentence Report, and any previous mental health
evaluations or reports, to the treatment provider. The treatment provider may provide information (excluding the
Presentence Report), to State or local social service agencies (such as the State of California, Department of Social
Service), for the purpose of the client's rehabilitation.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $3000 pursuant to 18 U.S.C. § 2259.

The amount of restitution ordered shall be paid as follows:

Victim                                       Amount

“Sarah”                                      $3000
c/o Carol Hepburn (Attorney)

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to
the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after
release from custody nominal monthly payments of at least $25 shall be made during the period of supervised release.
These payments shall begin 30 days after the commencement of supervision. Nominal restitution payments are ordered
as the Court finds that the defendant's economic circumstances do not allow for either immediate or future payment of
the amount ordered.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all
necessary treatment.



CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 4 of 8
                Case 2:19-cr-00389-DSF Document 47 Filed 09/23/20 Page 5 of 8 Page ID #:233

 USA vs.      James Islas                                                    Docket No.:       CR 19-00389 DSF

First Priority: The Court recommends to the Bureau of Prisons that defendant be designated to a BOP facility that
offers the 500-hour Residential Drug Abuse Program (RDAP).

The Court recommends that the defendant be designated in a Bureau of Prisons facility somewhere in Southern
California.

The Court advised the defendant of the right to appeal this judgment.

Bond is exonerated on surrender.

SENTENCING FACTORS: The sentence is based on the factors set forth in 18 U.S.C. §3553, including the applicable
sentencing range set forth in the guidelines, as more particularly reflected in the court reporter’s transcript.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            September 23, 2020
            Date                                                  DALE S. FISCHER U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            September 23, 2020                              By    Renee Fisher /s/
            Filed Date                                            Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                            STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                             While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 5 of 8
                Case 2:19-cr-00389-DSF Document 47 Filed 09/23/20 Page 6 of 8 Page ID #:234

 USA vs.      James Islas                                                            Docket No.:     CR 19-00389 DSF

 1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                permission of the court;
       any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable              probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                         to implement the orders of the court, afford adequate deterrence from
                                                                                       criminal conduct, protect the public from further crimes of the
                                                                                       defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in
                                                                                       the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 6 of 8
                Case 2:19-cr-00389-DSF Document 47 Filed 09/23/20 Page 7 of 8 Page ID #:235

 USA vs.      James Islas                                                        Docket No.:     CR 19-00389 DSF



   X The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 7 of 8
                Case 2:19-cr-00389-DSF Document 47 Filed 09/23/20 Page 8 of 8 Page ID #:236

 USA vs.      James Islas                                                       Docket No.:       CR 19-00389 DSF



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 8 of 8
